Conviction for murder, punishment death.
Appellant was indicted in Presidio County, but the venue was changed to Brewster County. The record is before us without any bill of exceptions. We have carefully examined the statement of facts. There seems no controversy over the fact that appellant shot and killed deceased, a young woman. Various *Page 274 
parties testified to the fact of the shooting. As we understand the record, appellant's defense was that he had been smoking marijuana and had no memory of the killing. Other witnesses testified to seeing appellant and having conversations with him shortly before the homicide and that they perceived nothing wrong with him. The facts appearing in the record are few. The issues involved appear to have been fairly submitted by the trial court, and while the jury gave appellant the extreme penalty of the law, we are unable to say that they were not justified. There is a complaint appearing in the motion for new trial based on what is stated to be undue haste on the part of the jury, and lack of deliberation before they returned their verdict. The matter is not substantiated by any testimony.
Finding nothing in the record to evidence unfairness in the trial, or that any legal right of the appellant was abused, and believing the facts to support the judgment, same will be affirmed.
Affirmed.